To compel respondent to issue a. patent for eighty acres of land.
Denied July 28, 1891, with costs.
By Act No. 130, Session Laws 1883, 1,000 acres of swamp lands, not otherwise appropriated, were granted to Livingston County, for improving the Cedar River. Said county contracted with one Sparrow for the work and assigned to Sparrow its claim to said land. Sparrow assigned to relator the right to select and receive eighty acres.
Respondent answered that the eighty acres in question had *1060been otherwise appropriated; that said land was in 1878 licensed to one Gero as a homestead under Act No. 229¿ Laws of 1859; that Gero subsequently abandoned said land and the same reverted to the State in 1890; that said land had not since been restored to market, hence was not subject to private entry or purchase.